DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/122,649, last communication received on 04/13/2022. Claims 1-20 are pending; claims 1-6, 9-15, and 18-20 are rejected; claims 7-8, and 16-17 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0154539 A1 to Buddhiraja et al. (hereinafter Buddhiraja) in view of U.S. Patent Application Publication 2013/0212686 A1 to Palaniappan et al. (hereinafter Palaniappan).

As to claim 1, Buddhiraja teaches a system in a server for downloading a file, on behalf of a client browser, via an isolated browser of the server (Approaches for composing the display of a virtualized web browser. Upon a host module, executing in a host operating system, of a virtualized web browser being instructed to display a new web page, policy data is consulted to determine if one or more trigger conditions are satisfied, Buddhiraja, Abstract), the system including:
one or more processors (computer system 700 includes processor 704, main memory 706, ROM 708, storage device 710, and communication interface 718, Buddhiraja, [0130]); and
one or more memory devices that store program code to be executed by the one or more processors (computer system 700 includes processor 704, main memory 706, ROM 708, storage device 710, and communication interface 718, Buddhiraja, [0130]), the program code comprising: 
an isolated browser controller configured to:
receive from a browser engine of the isolated browser an indication that a download of the file by the browser engine at the server was detected (when the virtualized web browser receives an instruction to download one or more files external to and not an integrated part of the web page (such as when a file is downloaded from a web site), the virtualized web browser displays an interface which enables at least a portion of a file system, maintained by host 110, to be browsed while preventing files stored within a virtual machine to be browsed, Buddhiraja, [0113]-[0116]. Note: “the download files may be subsequently processed differently (such as being opened only in a virtual machine designed to handle untrusted documents) by virtue of being labeled untrusted documents” in [0116], therefore “isolated” (by VM designed to handle untrusted documents) is disclosed), the downloaded file saved at the server (FIG. 5 will be used to describe how a file may be downloaded using VM web browser 122A executing in virtual machine 120A to a particular location in file system 540 on host 110, Buddhiraja, [0118]-[0123]);
determine whether the file is permitted for download by the client browser (Analysis that may be performed on a downloaded file at temporary location 510 includes but is not limited to checking for malicious code, such as a virus. The purpose of running such analysis is to determine if the downloaded file should be deemed safe. Temporarily location 510 may, but need not, be located within a virtual machine, Buddhiraja, [0120]);
responsive to determining that the file is permitted for download by the client browser, transmitting the downloaded file to the client browser (a downloaded file may be stored directly into virtual machine 530 by VM web browser 122A or the downloaded file may be transferred from either temporary location 510 or shared location 520. Virtual machine 530 is intended to represent a secure repository for downloaded files. In an embodiment, a new virtual machine 530 may be instantiated for each downloaded file to provide a pristine environment in which analysis may be performed to determine whether the downloaded file contains any malicious code. In an embodiment, if a downloaded file is deemed safe within virtual machine 530, then it may be moved to the target location within file system 540, Buddhiraja, [0123]).
Buddhiraja does not explicitly disclose responsive to determining that the file is not permitted for download by the client browser: deleting the downloaded file at the server, and transmitting a policy event to the client browser; and
Palaniappan discloses responsive to determining that file is not permitted for download by a client: deleting the downloaded file and transmitting a policy event to the client (If the transaction was not valid, the fulfillment server 130 sends an error message to the download manager 118 and logs an error message for a fulfillment system administrator (step 380). The download manager 118 then terminates any further downloads (step 385). The download manager 118 can notify the customer with an error message and then delete the downloaded product from the client computer's memory 150 (step 390), Palaniappan, [0029]-[0030], [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to delete downloaded content and notify customer as taught by Palaniappan to modify the system of Buddhiraja in order to ensure that unauthorized parties do not intercept the content during the delivery.

As to claim 2, Buddhiraja-Palaniappan discloses the system of claim 1, wherein the isolated browser controller is further configured to: configure the browser engine to listen to file download events on behalf of the client browser (Buddhiraja, [0113]-[0116]).

As to claim 3, Buddhiraja-Palaniappan discloses the system of claim 1, wherein the isolated browser controller is further configured to: prior to said receiving from the browser engine an indication that a download of the file by the browser engine at the server was detected, receive a request for the file from the client browser (Buddhiraja, [0113]-[0116]).

As to claim 4, Buddhiraja-Palaniappan discloses the system of claim 1, wherein the browser engine of the server is configured to: transmit a request for the file; and receive the file from a remote web server in response to the request (Buddhiraja, [0113]-[0116]).

As to claim 5, Buddhiraja-Palaniappan discloses the system of claim 1, wherein the isolated browser controller is further configured to: determine whether the file is permitted for download by the client browser based on a policy for at least one of a user; a filename of the file; a file extension; or a domain of a web application (Palaniappan, [0029]-[0030], [0007]. Note: based on user). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to delete downloaded content and notify customer as taught by Palaniappan to modify the system of Buddhiraja in order to ensure that unauthorized parties do not intercept the product during the delivery.

As to claim 6, Buddhiraja-Palaniappan discloses the system of claim 1, wherein the isolated browser controller is further configured to: stream the file to the client browser (Palaniappan, [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to delete downloaded content and notify customer as taught by Palaniappan to modify the system of Buddhiraja in order to ensure that unauthorized parties do not intercept the product during the delivery.

As to claim 9, Buddhiraja-Palaniappan discloses The system of claim 1, wherein the isolated browser controller is further configured to: prior to receipt from the browser engine of the indication that a download of the file by the browser engine at the server was detected: receive, from the client browser, a request to access a web page from a web server (Buddhiraja, [0038]); control the browser engine to access the web page from the web server in response to the request (Buddhiraja, [0038]-[0047]), wherein the webpage includes a link to the file for downloading the file (Buddhiraja, [0063]); and in response to receipt of the web page from the web server at the browser engine: control the browser engine to render the web page; and perform at least one of: convert the web page to pixels and stream the pixels to the client browser; or transmit rendering instructions to the client browser for rendering the web page at the client browser (Buddhiraja, [0045]-[0048]).

As to claims 10-15 and 18-20, the same reasoning applies mutatis mutandis to the corresponding method claim 10-15 and 18 and system claims 19-20. Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buddhiraja in view of Palaniappan.

Allowable Subject Matter
Claims 7-8, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose the limitations in the identified claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/30/2022